Citation Nr: 1746857	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-46 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bunions, to include as secondary to bilateral pes planus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and anti-social borderline features.

3.  Entitlement to service connection for osteoarthritis of bilateral ankles and tarsal joints, to include as secondary to bilateral pes planus. 

4.  Entitlement to service connection for tinnitus, right ear. 

5.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 21, 2015, and in excess of 30 percent thereafter. 

6.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture, left wrist.

7.  Entitlement to an earlier effective date of service connection for residuals of fracture, left wrist, prior to September 11, 2008. 


REPRESENTATION

The Veteran represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to August 1986. 

This appeal comes to the Board of Veterans' Appeals (Board) from May 2009, February 2013, and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio and North Little Rock, Arkansas.  The RO in North Little Rock, Arkansas is currently the Agency of Original Jurisdiction (AOJ).

In December 2011, the Veteran filed a claim to reopen service connection consideration for PTSD, schizophrenia, and anti-social borderline features.  In recognition of the United States Court of Appeals for Veterans Claims' (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which provides that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and the other information of record, the Veteran's claim for entitlement to service connection for a mental health disability has been broadened and recharacterized as noted above in the issues section of this decision.

Several of the claims at issue in this appeal were previously before the Board in December 2013 and were remanded for further evidentiary development and appropriate adjudication.  The Board finds that the RO has substantially complied with the remand directives set forth in the Board's December 2013 remand decision.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that additional evidence has been associated with the Veteran's electronic claims file since the last adjudication by the RO.  A review of this new evidence shows that it pertains to the issue of attorney fee agreements and apportionment of the Veteran's benefits, neither of which are on appeal.  While such evidence has not been reviewed by the AOJ or is accompanied by a waiver of initial AOJ review, the Board finds that the Veteran is not prejudiced by the issuance of a decision at this time as these documents are irrelevant to the claims on appeal.  The Board has considered the written arguments submitted by the Veteran's attorney during this interim period.  Accordingly, the Board may proceed with appellate review without further delay.  38 C.F.R. § 20.1304(c) (2016).  

The Veteran was initially granted service connection for bilateral pes planus, with a noncompensable rating in the May 2009 rating decision, effective September 11, 2008.  The Veteran did not challenge the effective date of this award of service connection in the June 2009 notice of disagreement or at any other time within the one year period following the mailing of the May 2009 rating decision granting service connection for bilateral pes planus.  Instead, after the Veteran was awarded an increased rating in the April 2013 supplemental statement of the case, the Veteran filed a notice of disagreement challenging the effective date of his original award of service connection for bilateral pes planus.  See October 2013 notice of disagreement.  Having failed to disagree with the effective date originally assigned within one year of the rating decision granting entitlement to service connection, he cannot now claim he should have been awarded an earlier effective date.  See 38 C.F.R. §§ 20.302, 20.1103 (2016).  The law is very clear that there is no free-standing claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a free-standing claim for an earlier effective date has been raised, the Court has held that such an appeal must be dismissed, without prejudice.  Id.; see also Canady v. Nicholson, 20 Vet. App. 393 (2006).  However, as this issue has never been adjudicated by the RO in the first instance, it is not properly before the Board for appellate disposition and is REFERRED to the AOJ for appropriate action. 

Finally, the Board notes that the Veteran filed a claim to reopen service connection consideration for a right hand disability in October 2014, as well as a claim of entitlement to an annual clothing allowance for medically prescribed shoes in March 2015.  These claims have not yet been adjudicated by the RO in the first instance.  The Board does not have jurisdiction over these issues, and they are REFERRED to the AOJ for any appropriate development and initial adjudication. 38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for tinnitus, right ear, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for additional evidentiary development. 


FINDINGS OF FACT

1.  Additional evidence received since the May 2009 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for bunions, to include as secondary to service-connected bilateral pes planus.

2.  The Veteran's bunions did not begin in service and are not caused or permanently aggravated by his service-connected bilateral pes planus. 

3.  The preponderance of the evidence demonstrates that the Veteran has not carried a valid diagnosis of PTSD, or any other acquired psychiatric disorder, during the appeals period. 

4.  The preponderance of the evidence demonstrates that the Veteran has not been diagnosed with osteoarthritis of the bilateral ankles or degenerative joint disease of the tarsal joint, confirmed by x-ray evidence, during the appeals period.

5.  From September 11, 2008 until August 11, 2011, the Veteran's bilateral pes planus was moderate in nature, as evidenced by tenderness on the plantar surfaces of the feet and inward bowing of the tendo achillis, treated with nonsteroidal anti- inflammatory medications and oversized tennis shoes.

6.  Since August 11, 2011, the Veteran's bilateral pes planus has been severe in nature, as evidenced by swelling and pain on manipulation and use, accentuated.

7.  At no point during the period on appeal did the Veteran's residuals of a left wrist fracture manifest symptoms of ankylosis.

8.  The Veteran was properly awarded service connection for residuals of fracture, left wrist, effective September 11, 2008, the date upon which he filed his compensation claim.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision denying the Veteran's claim of entitlement to service connection for bunions is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bunions, to include as secondary to service-connected bilateral pes planus, has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for bunions, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, schizophrenia, and anti-social borderline features, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.125 (2016).

5.  The criteria for entitlement to service connection for osteoarthritis of bilateral ankles and tarsal joints, to include as secondary to bilateral pes planus, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for a rating in excess of 10 percent for bilateral pes planus, prior to August 11, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

7.  The criteria for a rating of 30 percent, but no higher, were met from August 11, 2011 to January 21, 2015 for bilateral pes planus; at no time during the appeal period were the criteria for a rating higher than 30 percent met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

8.  The criteria for a rating in excess of 10 percent for residuals of a left wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2016).

9.  The criteria for entitlement to an effective date prior to September 11, 2008 for a grant of service connection for residuals of a left wrist fracture have not been met. 38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify or the duty to assist in obtaining documentary evidence, such as service or medical records.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  To the extent that the Veteran has challenged his VA examinations, these contentions are addressed below in the forthcoming analysis. 

The regulations pertinent to this decision have previously been provided to the Veteran in the previous Board decision, several statements of the case and supplemental statements of the case, and will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the merits of the claims.

I.  New and Material Evidence

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for bunions, to include as secondary to bilateral pes planus.

The Veteran's claim of entitlement to service connection for bunions, to include as secondary to bilateral pes planus, was previously denied in a May 2009 rating decision.  In June 2009, the Veteran filed a timely notice of disagreement and a statement of the case was issued in September 2009.  The Veteran did not file a VA form 9, substantive appeal, within 60 days of the mailing of the statement of the case or within one year of the mailing of the May 2009 rating decision.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 20.302(b)(2), 20.1103.  Accordingly, the May 2009 rating decision became final.  

In order to reopen a claim which has been denied by a final decision, the Veteran must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a veteran submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the May 2009 rating decision was the conclusion that the Veteran's bunions neither occurred in nor were caused by his military service.  However, the electronic claims file contains newly submitted evidence, including medical records diagnosing the Veteran with chronic bunions, as well as the results of a March 2016 VA examination.  This evidence is new, as it was not previously considered in the prior final rating decision, and is material as is relates to the unestablished fact of a potential relationship between the disability and an in-service event or occurrence.  Furthermore, the above evidence is pertinent to the Veteran's claim of a potential new theory of entitlement, i.e., that his bunions are secondary to his now service-connected bilateral pes planus.  In consideration of the above, the Board concludes that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, 24 Vet. App. at 117-18.  Accordingly, this claim is reopened.

II.  Service Connection claims

A. Entitlement to service connection for bunions, to include as secondary to bilateral pes planus.

The Veteran contends his currently diagnosed bunions originated in service, or in the alternative, are secondary to his service-connected bilateral pes planus. 

The Veteran's service treatment records document April 1985 complaints of foot pain present for 10 days on the lateral and medial aspects of the foot, unrelated to trauma.  Unruptured blisters were noted on the fifth metatarsal of the right foot.  The Veteran was assessed with nonspecific foot pain with swelling and redness.  The Veteran was never diagnosed with bunions while in service.

To assess the Veteran's bunions and issue an etiological opinion, the Veteran was seen for VA examinations in August 2011 and March 2016.  At the August 2011 VA examination, the examiner noted small bunions of the medial forefeet bilaterally.  The examiner did not issue a nexus opinion regarding the Veteran's observed bunions.  The Veteran's attorney has challenged the adequacy of this August 2011 VA examination which is addressed in section II.C., infra , of this decision.  See August 2017 appellate brief. 

At the March 2016 VA examination, the examiner diagnosed the Veteran with hallux valgus and bunions, bilaterally.  The examiner noted the Veteran's service treatment records were silent for bunions, but that post service medical records in 2003, 2008, and 2015 noted the presence of painful medial bunions, treated conservatively.  The examiner explained that he discussed the Veteran's circumstances with VA staff podiatrists who indicated that the biomechanics of the feet, with a diagnosis of pes planus, do not lead to hallux valgus /bunion formation, or aggravate the hallux valgus/bunion beyond the natural progression of the disease.  

The examiner declined to issue a direct nexus opinion as the Veteran's service treatment records were completely silent regarding the presence or development of bunions.  The only individual making such a connection is the Veteran, who lacks the requisite medical training and expertise to opine on the medical etiology of a diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is simply no credible, competent medical evidence suggesting the Veteran's bunions may be directly associated with his active military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a medical opinion on this issue is not warranted and no error has occurred. 

In an August 2017 appellate brief, the Veteran's attorney challenged the adequacy of the March 13, 2016 VA examination asserting that the VA examiner failed to consider the Veteran's lay statements and provide an adequate rationale for the opinion provided.  The Board finds this argument without merit.  The VA examiner reviewed all of the relevant information in the Veteran's claims file, including prison records, conducted a clinical examination and issued a nexus opinion supported by a reasonable rationale, explaining that body mechanics prevent bilateral pes planus from causing or aggravating bunions.  The Board finds the medical opinion and its accompanying examination report to be competent, adequate, and highly probative in this determination.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Based on the above analysis, the record is devoid of any competent medical evidence linking the Veteran's bunions to his military service or his service-connected bilateral pes planus.  Service connection must be denied.

B.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, schizophrenia, and anti-social borderline features.

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was previously denied in a May 2009 rating decision.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in September 2009.  The Veteran attempted to perfect an appeal by filing a VA form 9 in July 2010; however the RO notified the Veteran in December 2010 that his VA form 9 was untimely, as it was not filed within 60 days of the mailing of statement of the case or within one year of the mailing of the rating decision.  He did not appeal that determination.  Accordingly, the May 2009 rating decision became final.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 20.302(b)(2), 20.1103.

Typically, the Veteran would be required to file new and material evidence under 38 C.F.R. 3.156(a) in order to reopen a final, previously denied claim.  However, when there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim. Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Relevant to the present case, changes to 38 C.F.R. § 3.304(f) were enacted in July 2010, subsequent to the final May 2009 rating decision, that liberalized the evidentiary standard for corroborating an in-service stressor related to fear of hostile military or terrorist activity for PTSD claims.  See 75 Fed. Reg. 39,843 (July 13, 2010); see also 38 C.F.R. § 3.304 (f)(3); see also Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a noncombat Veteran's lay testimony to establish the occurrence of a claimed stressor).  The Veteran has specifically asserted a theory of entitlement using the liberalization of the law set forth in 38 C.F.R. § 3.304(f)(3).  See February 2011 statement.  As the change in law was liberalizing in its effect and is relevant to the present case, reopening is not required.  Service connection for PTSD may therefore be considered on a de novo basis.  See Spencer, 4 Vet. App. at 288-89.  As the forthcoming analysis demonstrates, adjudication of this appeal does not turn on the application of 38 C.F.R. § 3.304(f)(3), but rather the presence of a current disability.  Nevertheless, the Board finds de novo review is appropriate as a matter of law and proceeds to analyzing the merits of the claim. 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and 
 (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2016). 

Here, the Veteran contends that he experiences PTSD as a result of several in-service stressors.  Specifically, he states that during basic training he experienced auditory hallucinations instructing him to kill, and that such voices were the result of military brainwashing encouraging killing during training.  He claims he was discharged early due to "mental problem behaviors."  He also alleges that in 1985/1986 he witnessed Moroccan soldiers bludgeon an unarmed, innocent shop vendor to death while on a secret training deployment.  He also cited a Libyan suicide nightclub bombing in Berlin, Germany, as well as Red Army Faction terrorist kidnapping/killing as potential stressors.  With the Veteran's contentions established, the Board now turns to analyzing the merits of the claim.

The Veteran was first assessed for a mental health disorder in conjunction with his 1988 felony conviction.  The Veteran was diagnosed at that time with Axis I: dissociative disorder, not otherwise specified, secondary to alcohol intoxication; psychoactive substance abuse not otherwise specified; and Axis II: personality disorder not otherwise specified (borderline, antisocial, schizoid features).  Despite being incarcerated since 1988, the Veteran has not undergone any psychiatric treatment for a mental health disorder.  In fact, his prison medical records are almost entirely silent for mental health diagnoses.  The isolated mention of PTSD in these treatment notes appear to be the mere recitation of the Veteran's self-reported lay history, unaccompanied by any clinical findings sufficient to satisfy the diagnostic criteria for PTSD under the DSM-5.  See June 2014 prison treatment notes; 38 C.F.R § 4.125 (2016); LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).

The Veteran was examined by private psychologist, Dr. J.M., PhD PA, in November 2011.  Dr. J.M. recorded the Veteran's social history, as well as his reported in-service stressors.  Without conducting any further psychological testing, Dr. J.M. simply stated, "my findings do indicate a diagnosis of PTSD and implicate the various experiences he had in the military as proximate causes contributing to the development of that condition."  Dr. J.M. did not cite any relevant symptomatology to support his conclusion or cite with specificity how the Veteran satisfied each of the criteria for PTSD under the DSM requirements.  38 C.F.R § 4.125 (2016).

In February 2013, the Veteran underwent a VA psychiatric examination.  After a review of the Veteran's claims file and an in-person assessment, the examiner concluded the Veteran's symptoms did not meet the diagnostic criteria under DSM-IV (which was in effect at that time).  The examiner further found that the Veteran did not experience any other mental disorder that conformed to DSM-IV criteria.  The examiner stated:

The Veteran did not display sufficient symptomatology to warrant the diagnosis of PTSD.  Although he cited a state hospital forensic report as yielding a diagnosis of PTSD, the report actually provides diagnoses of dissociative disorder secondary to alcohol intoxication and psychoactive substance abuse.  It also yielded an Axis II diagnosis of personality disorder, unspecified.  I did not find any evidence linking any of these diagnoses to the Veteran's military service. 

The Board recognizes that when an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, such as that proffered by Dr. J.M., the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303, 310-311 (2013).  In the present matter, the VA examiner reviewed Dr. J.M.'s evaluative report and opined, "I also reviewed the report from Dr. J.M. from November 2011.  I cannot substantiate his findings or reconcile his PTSD diagnosis with the Veteran's presentation in today's examination."

Having reviewed the record, and weighed the two competing medical opinions, the Board is inclined to afford more evidentiary weight to the opinion offered by the VA medical examiner.  The opinion of Dr. J.M. is afforded less evidentiary weight because it does not provide a sufficient rationale upon which its nexus opinion is based and was merely conclusory, negatively impacting its probative value.  Nieves-Rodriguez, 22 Vet. App. at 302-04.

Further, the Board finds it unlikely that the Veteran has carried a diagnosis of PTSD, with related symptomatology, yet has never required mental health treatment during the 30 years of his incarceration.  This fact is severely at odds with Dr. J.M.'s assessment.  The available prison medical records show that the Veteran was consistently treated by medical professionals while incarcerated, yet never mentioned mental health symptomatology.  In fact, the only mention of the Veteran's alleged PTSD/mental health history in these records is found in a June 2014 clinical note, in which the clinician simply scribed down the Veteran's reported history of PTSD without any further information or substantiation.  As articulated above, this type of evidence is not probative in the present adjudication.  LeShore, 8 Vet. App. at 406. 

In an August 2017 appellate brief, the Veteran's attorney challenged the adequacy of the February 2013 VA examination on the grounds that the examiner's opinion failed to provide an adequate rationale or give appropriate consideration to the Veteran's lay statements.  Having reviewed the contents of the February 2013 VA examination report, the Board is compelled to disagree.  

It is clear from the examination report that the examiner reviewed the Veteran's claims folder, as well as CPRS (Computerized Patient Record System) notes, which contain all of the Veteran's lay statements as of the date of the examination.  The history section of the report demonstrates that the VA examiner documented the Veteran's relevant social, occupational, educational, mental health, legal, behavioral, and substance abuse history.  The examination report further considered and assessed the Veteran's claimed in-service stressors as set forth in the documentary evidence of record available as of the date of the examination.  Additionally, the VA examination report documented the Veteran's present symptoms, or lack thereof, and concluded that the Veteran was not experiencing symptoms sufficient to satisfy the diagnostic criteria for PTSD.  In the absence of a current psychiatric disability, the VA examiner had no basis upon which to issue a nexus opinion.  With the above considerations in mind, the Board finds the February 2013 VA examination to be adequate for adjudicative purposes and the Veteran's contentions otherwise are without merit.   

In light of the above analysis, the Board affords more evidentiary weight to the February 2013 VA examiner's opinion than the November 2011 private opinion issued by Dr. J.M.  This conclusion is further bolstered by an absence of mental health complaints or treatment during the Veteran's nearly 30 years of incarceration.  Accordingly, the Board finds that the Veteran has not carried a valid PTSD diagnosis during the period on appeal.  Without such, he is not entitled to service connection for PTSD and his claim is denied.  With the Veteran having failed to sufficiently demonstrate the requisite presence of PTSD within the appeals period, the Board declines to assess the credibility of the Veteran's alleged in-service stressors and the applicability of 38 C.F.R. § 3.304(f)(3). 

Regarding the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, aside from PTSD, to include schizophrenia and anti-social borderline features, the Board observes that the Veteran has never carried such a diagnosis during the period on appeal.  The February 2013 VA examiner, whose opinion has been determined by the Board to be highly probative in this matter, found that the Veteran was not experiencing a current mental diagnosis.  The Veteran's prison records are silent for the presence of schizophrenia, anti-social borderline features, or any other mental health diagnosis.  The only relevant diagnosis of record is from 1988, in which the Veteran was diagnosed with personality disorder, not otherwise specified (borderline, antisocial, schizoid features).  However, this diagnosis was provided nearly twenty years before Veteran's service connection claim  was filed and, as such, is of no relevance in this appeal.  McClain v. Nicholson, 21 Vet App 319 (2007) (A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.).  The probative evidence of record establishes that the Veteran has not experienced an acquired psychiatric disorder within the period on appeal.  Furthermore, the available service treatment records show no complaint, treatment, or diagnosis of an acquired psychiatric disorder and there is no competent evidence showing an acquired psychiatric disorder began during or was caused by the Veteran's military service.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, aside from PTSD, to include schizophrenia and anti-social borderline features is denied. 

C.  Entitlement to service connection for osteoarthritis of bilateral ankles and tarsal joints as secondary to bilateral pes planus.

The Veteran contends that he is entitled to service connection for bilateral osteoarthritis of the ankles and degenerative joint disease of the tarsal joints, secondary to his service-connected bilateral pes planus.  Having reviewed the electronic claims file in its entirety, the Board concludes that the weight of the evidence is against a finding that the Veteran has experienced bilateral osteoarthritis in the ankles or degenerative joint disease of the tarsal joints within the appeals period. 

Service treatment records identify a single complaint of left ankle pain in May 1985.  The treating physician noted no ankle trauma and normal functioning.  The treating physician attributed the Veteran's complaints to pes planus, notably declining to diagnose the Veteran with ankle osteoarthritis or any other chronic ankle condition.  Similarly, in April 1985, the tarsals of both feet were noted as exhibiting redness with heat.  The treating physician did not diagnose degenerative joint disease of the tarsal joints or any other related chronic condition. 

An x-ray of the left heel taken in 1992 was normal and an x-ray of the right foot obtained in 1996 was normal.  Neither x-ray documented the presence of osteoarthritis.  Records from the Veteran's December 2009 visit with his Arkansas Department of Corrections medical provider document a diagnosis of "bilateral osteoarthrosis of the ankle/tarsla [sic] joints with hallux valgus and prominent bunions; chronic."  This diagnosis was not confirmed by contemporaneous x-ray or any other type of medical imaging.  

The Veteran was afforded a VA examination in August 2011 to assess his claim of osteoarthritic ankles/tarsal joints.  Upon examination, both ankles were of normal appearance without redness, swelling, heat, or tenderness.  There was no evidence of ligament laxity to stress testing of the ankles in all directions.  Range of motion testing was normal, with minimal pain at extreme range of motion in all directions.  The VA examiner gave a provisional diagnosis of osteoarthritis bilateral ankles and degenerative joint disease of the bilateral feet, pending the outcome of x-ray imaging.  Regardless, the examiner stated that if ankle osteoarthritis were to be found, "this would not be related to his feet.  There is no significant stress on the ankles from his pes planus which would lead to osteoarthritis involving the ankles...these are joints that are well insulated from his flat foot condition and would not lead to degenerative processes."  Regarding the tarsal joints, the examiner stated, "If he does have degenerative joint disease of the midfoot, then this would be attributed to his service-connected bilateral feet since this would cause increased pressure on the feet."

Subsequent bilateral ankle x-rays were normal.  No bony abnormalities were seen and ankle mortises were normally maintained.  Similarly, x-ray imaging of the bilateral feet showed unremarkable bones and joints.  Based on these radiologic findings, the VA examiner issued a handwritten addendum opinion, stating "XR [x-ray] foot and ankles negative.  Therefore, condition not found and thus not related to SC [service-connected] pes planus."  The VA examiner revoked his provisional diagnoses of osteoarthritis bilateral ankles and degenerative joint disease of the bilateral feet

The Veteran's feet and ankles were again examined by a VA examiner in January 2015.  Despite acknowledging mild bilateral foot pain upon physical examination, the VA examiner declined to diagnose the Veteran with bilateral osteoarthritis of the ankles or tarsal joints.  

The Veteran's feet and ankles were assessed for a final time at a March 2016 VA examination.  The examiner stated: 

Claimant left ankle from service.  SMR [service medical records] revealed visit in 5-1985 for left ankle pain.  Exam revealed arch pain. Vet already SC [service-connected] for this. [i.e., bilateral pes planus].  Rest of record silent for ankle . . . he was claiming arthritis but xrays were normal.  Pain across arch of left foot.  No ankle limitations noted . . . no chronic left ankle condition found.

Reviewing the totality of the evidence, the Veteran has never been diagnosed with bilateral ankle osteoarthritis or tarsal joint degenerative disc disease, confirmed by x-ray findings.  The sole diagnosis of such a condition was noted during a December 2009 routine visit with the Veteran's prison primary care physician.  This medical opinion was not supported by contemporaneous x-ray findings, and was even proven incorrect by subsequent August 2011 radiologic findings.  In light of the above evidence failing to establish the presence of osteoarthritic bilateral ankles or degenerative joint disease of the tarsal joints, the Veteran has not experienced a current disability for VA compensation purposes within the period on appeal.  Consequently, entitlement to service connection must be denied.

The Veteran's attorney alleges that the August 2011 and March 2016 VA examinations were inadequate because the VA examiners failed to provide an adequate rationale for the opinions issued and failed to consider the Veteran's lay statements.  The attorney's argument appears to be boilerplate without any substantive explanation as to the VA examination's alleged deficiencies.  Having reviewed the VA examination reports, the Board finds that the VA examiners sufficiently reviewed the Veteran's medical records, conducted a thorough physical examination, and issued medical/nexus opinions, where appropriate, supported by cogent rationales.  In fact, the August 2011 VA examiner explained in detail the biomechanics of the foot and ankle.  The "reason for exam" section of the examination report set forth all of the relevant facts and contentions raised by the Veteran in conjunction with his service connection claim.  Similarly, the March 2016 VA examiner found that range of motion testing in the bilateral ankles was normal and there was no medical evidence of degenerative osteoarthritis.  The August 2011 and March 2016 VA examinations are adequate for adjudication purposes.  Regardless, the claims are denied due to lack of diagnosis, and the Veteran's lay statements are not sufficient to establish an arthritic condition, which must be substantiated by diagnostic testing such as x-rays.

III.  Increased Rating claims

A.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 21, 2015, and in excess of 30 percent thereafter.

The Veteran was granted entitlement to service connection for bilateral pes planus, with a noncompensable rating effective September 11, 2008, in a May 2009 rating decision.  He filed a timely notice of disagreement and after subsequent development this rating was increased to 10 percent effective August 11, 2011.  Following an additional notice of disagreement and further evidentiary development, a December 2016 rating decision assigned a 10 percent evaluation from the date of claim of September 11, 2008 until January 21, 2015 at which time, the rating was increased to 30 percent.  The Veteran contends he is entitled to an even higher disability rating throughout the entire period on appeal.

Prior to August 11, 2011, there is no objective medical evidence to support a rating higher than the currently assessed 10 percent rating.  At no point during this period was the Veteran's bilateral pes planus severe and manifested by objective evidence of marked deformity, pain on manipulation and use, accentuated, indications of swelling on use, or characteristic callosities.  

In October 2008, the Veteran reported complaints of pain in the left foot over the metatarsal with standing.  It was noted that the pain was relieved with padded tennis shoes and such shoes were "adequate" for his condition.  Similarly, in December 2009, the Veteran reported bilateral foot pain, improved by tennis shoes and the use of nonsteroidal anti-inflammatory medication. 

The evidence demonstrates that the Veteran's subjective complaints of pain were moderate and alleviated with medication and oversized tennis shoes consistent with a 10 percent rating under Diagnostic Code 5276.  The Veteran is not entitled to a rating in excess of the currently assessed 10 percent rating prior to August 11, 2011.

Prior to January 21, 2015, the Veteran's bilateral pes planus has been assessed at 10 percent disabling due largely to the results of the August 2011 VA examination which showed extreme tenderness on the plantar surfaces of the feet and inward bowing of the tendo achillis.  Citing McGrath v. Gober, 14 Vet. App. 28 (2000), the Veteran's attorney contends he is entitled to a 30 percent rating much earlier than the January 21, 2015 VA examination date due to the Veteran's subjective complaints of bilateral foot pain.  See August 2017 appellate brief.  In particular, she argues that the physical findings from the August 11, 2011 VA examination are very similar to those noted in the January 21, 2015 VA examination, used to raise the Veteran's disability rating to 30 percent.  Having compared the two examination reports, the Board agrees.

At both the August 2011 and January 2015 VA examinations, the Veteran's bilateral feet were normal in appearance, with no swelling or redness noted.  At both examinations the Veteran exhibited pain in the great toes at extreme range of motion in all directions.  No calluses were observed and the Veteran was noted as having inward bowing of the Achilles tendon.  At the August 2011 examination, the examiner noted moderate collapse of the foot arches with standing, but no soft tissue midline shift.  There was tenderness to palpation of the arches and plantar feet bilaterally.  At the January 2015 examination, the Veteran was noted as having decreased longitudinal arch height on weight-bearing bilaterally.  Based on the above, remarkably similar physical findings from the two examinations, the Board concludes that the Veteran is entitled to a 30 percent disability rating, but no higher, effective August 11, 2011. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause a resulting functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes that at both VA examinations (August 2011 and January 2015), there was no weakness, fatigue, discoordination, or additional loss of motion upon repetitive use/stress testing, thus precluding a higher rating under DeLuca, 8 Vet. App. at 206-207, and Mitchell, 25 Vet. App. at 43. 

Finally, the Board observes that at no point during the appellate period has the Veteran exhibited marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, consistent with a 50 percent rating under Diagnostic Code 5726.  Such physical findings were not observed in the August 2011 or January 2015 VA examinations.  The Veteran was afforded a final VA foot examination in March 2016, which did not include specific findings regarding the Veteran's bilateral pes planus.  Any physical limitations professed were the result of the Veteran's subjective reports and were not documented by objective physical testing or examination.  Accordingly, the Board affords this examination no probative weight in assessing the Veteran's increased rating claim for bilateral pes planus.

In sum, the Veteran's 10 percent rating from September 11, 2008 to August 11, 2011 for bilateral pes planus was appropriate under the law.  However, the Board finds that the Veteran is entitled to an increased rating to 30 percent, but no higher, from August 11, 2011 to January 21, 2015 for bilateral pes planus.  Finally, no record evidence substantiates the Veteran's claim of a rating in excess of 30 percent at any time during the appeal period.  
B.  Entitlement to an evaluation in excess of 10 percent for residuals of fracture, left wrist.

The Veteran was awarded service connection for residuals of fracture, left wrist in the April 2013 rating decision, effective September 11, 2008.  In an October 2013 statement, the Veteran's attorney admits that the Veteran does not experience ankylosis, which is necessary to satisfy a rating in excess of the currently assessed 10 percent under Diagnostic Codes 5214 and 5215.  Nonetheless, the attorney argues the Veteran is entitled to a higher rating due to limited range of motion caused by pain under 38 C.F.R. §§ 4.40, 4.45 and the Court's holdings in DeLuca and Mitchell.  

The Veteran's left wrist was assessed during an August 2011 VA examination.  In pertinent part, the VA examiner stated:

The Veteran suffered a left wrist fracture (o-distal radius and ulnar styloid) in 1985 after he fell from a bike on an outstretched hand.  He was treated with casting.  He did not require surgery.  He did heal.  He has continued to have problems over the years involving the left wrist region.  There is stiffness. It occasionally swells.  He has pain once a week.  It is moderate and rated as 8/10.  He takes Mobic once a day for the pain which helps.  He states the wrist does lock.  Flare-ups come about with lifting.  There is no additional weakness, instability or loss of motion with flare-ups.  During flare-ups, he will stop the activity and take Mobic with ease of symptoms over a short period of time.  Functional restrictions include limitation of weightlifting activities.  He does not use a brace for the condition nor has he been incapacitated in the past 12 months for the condition. There is no history of surgery or injection on the wrist.  There are no neuromuscular deficits.

Upon physical examination, the VA examiner found that the left wrist had slightly prominent ulnar tip when compared to the right ulnar tip.  The left wrist was nontender to touch, with no swelling or redness noted.  Range of motion testing revealed extension to 70 degrees with pain at 70 degrees, flexion to 50 degrees with pain at 50 degrees, radial deviation to 10 degrees with pain at 10 degrees, and ulnar deviation to 40 degrees with pain at 40 degrees.  These findings are consistent with minor limitation of motion in the left wrist.  See 38 C.F.R.§ 4.71a (Plate I) (2016). 

In this case, the Board finds the August 2011 VA examination adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion of the left wrist even when considering the functional effects of pain, to include during flare-ups.  The normal ranges of motion of the wrist are: radial deviation from zero to 20 degrees; ulnar deviation from zero to 45 degrees; dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80.  

The VA examiner found that when compared to normal ranges of motion, the Veteran's left wrist flexion was limited by 20 degrees due to pain; left wrist radial deviation was limited by 10 degrees due to pain; and left wrist ulnar deviation was limited by 5 degrees due to pain.  As noted above, however, there is no indication of ankylosis of the wrist and the Board cannot find that these minor reductions in range of motion for the identified planes more nearly approximates such severity.  Furthermore, the Veteran's left wrist pain was described as only moderate in severity and was relieved with the nonsteroidal anti-inflammatory drug Mobic.  Accordingly, a higher 30 percent rating is not warranted for the Veteran's reduction in range of motion due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5214, 5215; DeLuca, 8 Vet. App.at 206-207; Mitchell, 25 Vet. App. at 43.

In summary, the Veteran's left wrist disability results in painful motion that more nearly approximates the criteria corresponding to the currently assessed compensable 10 percent rating.  The preponderance of the evidence is against a rating in excess of 10 percent; even after all reasonable doubt is resolved in favor of the Veteran.  Further, as the severity of the left wrist disability has remained stable throughout the period on appeal, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



IV.  Effective date claim

In an April 2013 rating decision, the Veteran was awarded service connection for residuals of fracture, left wrist, effective September 11, 2008.  In an October 2013 notice of disagreement the Veteran, through his attorney, challenged the effective date for this award of service connection.  The Veteran explained that in July 1994 he inquired with VA about filing a claim of entitlement to service connection for a psychiatric disability.  The VA promptly replied with a December 1994 letter explaining the process for filing a formal claim along with a claims application.  However, this correspondence was directed to the incorrect prison ACD number and was never delivered to the Veteran.  As a result of this undelivered mail, the Veteran believed he was ineligible to apply for VA benefits until 2008, when he learned otherwise.  He claims that had he received the VA's December 1994 letter, he would have filed his claim of entitlement to service connection for a left hand disability in 1994, instead of 2008.  See March 2015 affidavit.  The Board is not persuaded by this reasoning. 

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

As to what constitutes a claim, a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2016).  Any communication or action from a veteran indicating an intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155 (2016). 

Having reviewed the Veteran's July 1994 correspondence, there is no indication that the Veteran intended to file a service connection claim for a left wrist disability at that time, as no such claim was made in that correspondence.  Accordingly, the Veteran did not provide the requisite intent necessary to file an informal claim at that time.  It was not until the Veteran filed his September 11, 2008 application for compensation and/or pension, VA form 21-526, that he indicated his intent to have his left wrist disability considered for service connection entitlement.  When service connection for a left wrist disability was subsequently granted in the April 2013 rating decision, it was correctly assigned an effective date of September 11, 2008.  No error is found in that decision, and the Veteran's claim of entitlement to an earlier effective date of service connection for residuals of fracture, left wrist, prior to September 11, 2008 is denied. 


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for bunions, to include as secondary to bilateral pes planus, the appeal is granted to this extent only; service connection is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, schizophrenia, and anti-social borderline features, is denied. 

Entitlement to service connection for osteoarthritis of bilateral ankles and tarsal joints, to include as secondary to bilateral pes planus, is denied. 

Entitlement to an evaluation in excess of 10 percent prior to August 11, 2011 for bilateral pes planus is denied. 

Entitlement to an evaluation of 30 percent, but no higher, from August 11, 2011 until January 21, 2015 is granted. 

Entitlement to an evaluation in excess of 30 percent is denied for the appeal period.

Entitlement to an initial disability rating in excess of 10 percent for residuals of fracture, left wrist is denied.

Entitlement to an earlier effective date of service connection for residuals of fracture, left wrist, prior to September 11, 2008 is denied. 


REMAND

Regarding the issue of entitlement to service connection for tinnitus, right ear, the Board finds that a remand is required for additional evidentiary development.  

The record is replete with credible reports from the Veteran that he experienced in-service noise exposure that could contribute to his subjective complaints of tinnitus in the right ear, sufficient to trigger VA's duty to assist in providing a medical examination under 38 C.F.R. § 3.159(c)(4).  

The Veteran is currently incarcerated.  VA has special procedures for handling the scheduling of VA examinations for incarcerated veterans.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as those individuals are entitled to the same care and consideration given to non-incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See Bolton v. Brown, 8 Vet. App. 185, 191, (1995) (discussing 38 U.S.C.A. § 5711 (West 2014)).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.

Record evidence confirms that these three options are unavailable in the current matter.  The Veteran's electronic claims file contains a March 2016 memorandum explaining the limitations involved in this matter regarding the inability to conduct audiological testing.  The memorandum explained:

The Veteran is incarcerated.  The Arkansas Department of Corrections will not transport incarcerated Veterans to our facility for a hearing exam.  While we can conduct certain medical and mental health examination at the prison, there are no facilities available within the prison for Audio or Eye examinations.  Therefore, his hearing examination cannot be conducted until he is released from prison. 

In correspondence dated April 2016, the VA Compensation and Pension unit confirmed that audiological testing for hearing thresholds is typically conducted even for claims only involving tinnitus.  While audiological testing is the preferred methodology, it was suggested that a certified audiologist could review the Veteran's service treatment records for any complaints of tinnitus and issue a medical opinion.  To date, this has not been accomplished.

In August 2017 correspondence, the Veteran's attorney requested that the Veteran be scheduled for an appropriate VA audiological examination with alternate arrangements as necessary to conduct the required testing.  It was further argued, that if testing was not possible, a VA medical opinion based on a records review and in-person interview should be conducted.

Having reviewed the record, the Board finds that RO substantially complied with the procedures for handling the scheduling of VA examinations for incarcerated veterans.  Record evidence demonstrates that audiological testing is simply infeasible given the current circumstances of the Veteran's incarceration and the unavailability of required facilities.  However, the Board finds that a medical opinion based on review of the Veteran's service records and reported symptomatology is both reasonable and warranted in this case; thus, this matter will be remanded for such an opinion.  The need for an in-person interview with the Veteran is left to the discretion of the VA examiner drafting the medical opinion. 


Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to an appropriate VA audiological examiner to assess the Veteran's claims of right ear tinnitus.  The examiner must fully review the Veteran's electronic claims file, to include this REMAND, and note such review in the medical opinion.  The need for an in-person interview with the Veteran is left to the discretion of the examiner.  AUDIOLOGICAL TESTING IS NOT REQUIRED. The examiner is requested to provide the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ear tinnitus began during, or was otherwise caused by, his active military service?

This opinion must be supported by an explanatory rationale based on the examiner's medical expertise, the examiner's clinical experience, current medical principles, and citations to the record, as appropriate. 

2.  After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded an appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


